COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-385-CV
 
 
DANY
JOE GUEST, MARRY E. TINDLE,                                 APPELLANTS
AND CYNTHIA E. MARTIN
 
                                                   V.
 
TXU
ELECTRIC DELIVERY COMPANY                                        APPELLEE
 
                                               ----------
 
                    FROM PROBATE
COURT OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On December 29, 2009, we notified appellants
that the trial court clerk responsible for preparing the record in this appeal
had informed this court that arrangements had not been made to pay for the
clerk=s record
as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellants, within fifteen days, made
arrangements to pay for the clerk=s record
and provided this court with proof of payment.
Because appellants have not made payment
arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellants shall pay all costs of the
appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  MEIER, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED:  January 28, 2010




[1]See Tex. R. App. P. 47.4.